DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on April 29, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-5, 8-9, 11-14, and 17 have been amended; and claims 6-7, 10, and 15-16 are canceled. Accordingly, claims 1-5, 8-9, 11-14, and 17 are pending in this application, with an action on the merits to follow regarding claims 1-5, 8-9, 11-14, and 17.
Because of the applicant's amendment, the following in the office action filed October 29, 2020, are hereby withdrawn:  Claim rejections under 35 USC 112(d).
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on October 24, 2018. It is noted, however, that applicant has not filed a certified copy of the 3021950 application as required by 37 CFR 1.55.  Examiner notes Applicant has not commented on or resolved the priority.
Information Disclosure Statement
The listing of references in the specification (at least as listed in para. 0004 of the written description) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional foam (claim 1) and the additional foam positioned at the fixed lower end (claim 1) must be shown.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show cushioning element as described in the specification (see para. 0019, specifically lines 9-17).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Examiner notes Applicant has not commented on this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1, 5, 9, 11-14 and 17 are objected to because of the following informalities: 
Claim 1, line 7 and claim 17, line 7 should recite, “lower…”;
Claim 1, line 16, should recite, “at the fixed lower end”;
Beginning in at least claim 1, line 18, Applicant is forgetting to use a proper article such as “a”, “an”, or “the” before most nouns, such as in claim 1, line 18 which should recite, “a ball of a foot” and line 20 which should recite, “a front half”.  This issue continues throughout the rest of claim 1 as well as claim 17 and Examiner respectfully suggest that Applicant proofread the entire claim set to insure proper grammar and antecedent basis;
Claim 1, line 20 should recite, “a foot arch” as the foot arch was not previously claimed;
In line 18 of claim 1, “a foot” is recited, however, most addition appearances of the foot throughout the claims (including but not limited to claims 5, 9, and 11-14, and again after the first recitation of “a foot” in claim 17) are recited, as “a foot” and should each be amended to recite, “[[a]] the 
Claims 11 and 12 should recite, “where said 
Claim 17, line 16 should recite, “wherein said tongue of said shoe is configured to sit[[s]] on top of a region defined by a bridge of a foot….”
An effort have been made to identify all objections to the pending claims. However, since the claims are replete with errors, Examiner notes the above listing of objections may not be conclusive and Applicant is required to review every claim so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites, “additional foam positioned at fixed lower end of the tongue that is attached to said shoe…” which has not been provided for in the specification.  See 35 USC 112(a) below for additional explanation.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1 (and claims 2-5, 8-9, and 11-14 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “said foam including additional foam positioned at fixed lower end of the tongue that is attached to said shoe….”  From para. 0019 of the specification which has been objected to for not being clearly shown in the drawings, it is unknown what the “additional foam” is referring to.  It appears to be what para. 0019 is referring to as the cushioning element, however no cushioning element has been shown in the drawings.  In Fig. 3, the polyurethane foam layer is shown as 114 in Fig. 3 as a dark line with constant thickness and is not shown as having “additional foam”.  Further, assuming Applicant is attempting to claim that the polyurethane foam material has increased thickness, it further fails to comply with the requirement for written description as the increased thickness is not “at fixed lower end of the tongue that is attached to said shoe” as claimed and it can be seen in Fig. 3, that the tongue does not increase in thickness at the end and instead increases in thickness spaced apart from left of the end shown in Fig. 3.  In summary, Applicant has failed to comply with the requirement for written description as it unknown what the “additional foam positioned at fixed lower end of the tongue that is attached to said shoe” is. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 (and claims 2-5, 8-9, and 11-14 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 17 are indefinite as each recites, “depth of said tongue increases in a region between said free upper end to said fixed lower end….”  It is unclear if the region extends to the fixed lower end or if the region is between the two ends.  For purposes of examination, based on the drawings, Examiner has interpreted the limitation to read, “depth of said tongue increases in a region between said free upper end [[to]] and said fixed lower end….”
Claim 1 is indefinite as it recites, “said foam including additional foam positioned at fixed lower end of the tongue that is attached to said shoe….”  First it is unclear how foam included additional foam as any part of the foam itself cannot be additional.  Further, as it is unknown from the specification and the drawings what the additional foam is referring to, it is unclear as to the structure Applicant is attempting to claim.  And further, it is unclear where the additional foam is located as it hasn’t been disclosed or 
Claim 1 is indefinite as it recites, “corresponding roughly in alignment to the configured to be in a location corresponding to ball of a foot in said shoe….”  As this limitation is extremely grammatically incorrect, it is unclear what is being claimed.  Examiner has interpreted the limitation to read, “configured to correspond[[ing]] roughly in alignment with a ball of a foot in said shoe….
Claim 1 is indefinite as it recites, “and it has tapered off by roughly….”  It is unclear as to what structure “it” is referring to as it could be the tongue, the PU foam material, the additional foam, or another structure.  
	Claim 1 is indefinite as it recites, “wherein said system is configured to prevent foot slippage within the shoe causing damage to toes and toenails, including loss of toenails.”  The limitation appears to recites that the prevention of foot slippage causes damage which is contrary to the specification and Examiner has interpreted the limitation to mean that slippage causes damage and the system prevents slippage thereby preventing damage.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 1, 5 and 11-12 (and claims 2-4, 8-9, and 13-14 at least for depending from a rejected claim) are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites, “in a location corresponding to peak of arch of a foot in said shoe….” As such, Applicant has positively recited and claimed a human body part, because a peak of an arch of a foot is actively being recited as being located and a foot is actively being recited as in the shoe a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, “configured to be in a location corresponding to a peak of the arch of [[a]] 
Claim 5 recites, “wherein said tongue sits on top of region defined by a bridge of a foot inserted in said shoe.”  As such, Applicant has positively recited and claimed a human body part, because a bridge of a wearer’s foot is actively being recited as being sat upon and inserted in the show within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "wherein said tongue is configured to sit[[s]] on top of a region defined by a bridge of [[a]] the foot inserted in said shoe.”
 configured to be in a region defined by a relative center of [[a]] the foot inserted in said shoe.”
Claim 12 recites, “wherein said inner layer of polyurethane foam material of said tongue provides cushion in a region defined by a proximal portion of a bridge of a foot inserted in said shoe.”  As such, Applicant has positively recited and claimed a human body part, because a bridge of a wearer’s foot is actively being recited as being “cushion[ed]” and the foot actively being recited as being inserted in the show within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "wherein said is configured to provide[[s]] cushion in a region defined by a proximal portion of a bridge of [[a]] the foot.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh (US 5946825).

Regarding claim 17, Koh discloses a footwear tongue protuberance system comprising: Koh discloses a footwear tongue protuberance system comprising: a shoe (20), and a footwear tongue protuberance assembly (Figs. 1-4) including: a tongue (80) configured with a fixed lower end and a free upper end (see annotated Fig. 4), whereby width of said tongue decreased from said free upper end to said fixed lower end (as can be seen in annotated Fig. 4 which shows half of the tongue where the upper end is wider and then decreases to the lower end) and depth of said tongue increases in a region between said free upper end to said fixed lower end (as seen in the undulating structure of the cross section of the tongue in Fig. 4, it has multiple areas of increased thickness between the ends), the tongue comprising a polyurethane foam material (84); wherein said shoe comprises said tongue located under laces (laces disclosed in col. 4, lines 8-10 as extending through eyelets 70, and therefore, it can be seen in Fig. 2, that wherein said tongue of said shoe sits on top of a region defined by a bridge of a foot when said foot is in said shoe (as can be seen in Figs. 2 and 4, when worn, the tongue would lay over the top the bridge of a wearer’s foot); wherein said tongue of said shoe contains a fixed lower end and a free upper end (see annotated Fig. 4, further col. 4, lines 17-19, discloses the lower end being fixed); wherein said tongue of said shoe attaches under eyelets (70) of the laces (laces disclosed in col. 4, lines 8-10 as extending through eyelets 70) (best seen in Fig. 2, as the tongue is under the eyelets, it is therefore attached at a location that is below the eyelets); wherein said polyurethane foam material of said tongue is configured to prevent sliding forward movement of a foot (as the tongue has foam and laces can compress the foam of the tongue, then sliding can be prevented)and also configured to prevent toe and toenail injury  (as the tongue has foam and laces can compress the foam of the tongue, then sliding can be prevented and therefore toe/toenail injury caused by slippage can be prevented); and wherein said polyurethane foam material is positioned between a front layer (82) and a back layer (86) of said tongue.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the system, there would be a reasonable expectation for the system to perform such functions, as Examiner has explained after each functional limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-9, and 11-14 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Hartmann (DE 35817312A1).
Regarding claim 1, Koh discloses a footwear tongue protuberance system comprising: a shoe (20), and a footwear tongue protuberance assembly (Figs. 1-4) including: a tongue (80) configured with a fixed lower end and a free upper end (see annotated Fig. 4), whereby width of said tongue decreased from said free upper end to said fixed lower end (as can be seen in annotated Fig. 4 which shows half of the tongue where the upper end is wider and then decreases to the lower end) and depth of said tongue increases in a region between said free upper end to said fixed lower end (as seen in the undulating structure of the cross section of the tongue in Fig. 4, it has multiple areas of increased thickness between the ends), the tongue comprising a 
Koh does not expressly disclose wherein said additional foam is configured with a thickest part of foam in allocation corresponding to a middle of a front half of the foot arch in said shoe, and it has tapered off by roughly a midpoint of said tongue, in a location corresponding to peak of arch of a foot in said shoe, wherein said system is configured to prevent foot slippage with the shoe causing damage to the toes and toenails, including loss of toenails.  
Hartmann teaches shoes with tongues with thicker areas of foam (6) wherein said additional foam (see thickened portions of 6 in annotated Figs. 2 and 4) is configured with a thickest part of foam in allocation corresponding to a middle of a front half of the foot arch in said shoe (as can be seen in annotated Fig. 2, the thickest part of the foam would be in a middle pf a front half of the arch of at least one individual wearing the shoe, further, it is noted that the shoe will fit differently sized feet in different manners and an intended relative position of the additional foam to the wearer's foot anatomy is functional and not patentably significant), and it has tapered off by roughly a midpoint of  said tongue (as can be seen in Figs. 2 and 4, the additional foam (thicker in a location corresponding to peak of arch of a foot in said shoe (as can be seen in annotated Fig. 2, the additional foam tapers off in a location that corresponds to a peak of arch of at least one individual wearing the shoe, further, it is noted that the shoe will fit differently sized feet in different manners and an intended relative position of the additional foam to the wearer's foot anatomy is functional and not patentably significant), wherein said system is configured to prevent foot slippage with the shoe causing damage to the toes and toenails, including loss of toenails (as can be understood from para. 0003 to 0004 of the translation of Hartmann).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lower half of the polyurethane foam material of Koh to have increased thickness as taught by Hartmann as it “ensures a perfect fixation of the foot and allows a desired freedom of the toes” (see para. 0004 of Hartmann).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the system, there would be a reasonable expectation for the system to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, the modified system of Koh discloses wherein said tongue is located under laces (laces disclosed in col. 4, lines 8-10 as extending through eyelets 70, and therefore, it can be seen in Fig. 2, that the tongue would be located under the laces) of said shoe.

Regarding claim 4, the modified system of Koh discloses wherein said shoe comprises said tongue which sits on top of a center portion of said shoe (as can be seen in Fig. 2).
Regarding claim 5, the modified system of Koh discloses wherein said tongue sits on top of a region defined by a bridge of a foot inserted in said shoe (as can be seen in Figs. 2 and 4, when worn, the tongue would lay over the top the bridge of a wearer’s foot).
Regarding claim 8, the modified system of Koh discloses wherein said tongue attaches (disclosed in col. 4, lines 17-19, and can be seen in Fig. 4) under eyelets (70) of laces (laces disclosed in col. 4, lines 8-10 as extending through eyelets 70) (best seen in Fig. 2, as the tongue is under the eyelets, it is therefore attached at a location that is below the eyelets).
Regarding claim 9, the modified system of Koh discloses wherein said tongue provides for adjustment of fit of said shoe to a foot (as the tongue is made of a foam, it can compress when the laces are tightened and therefore allows adjustment of the fit).
Regarding claim 11, Koh discloses where said inner layer of polyurethane foam material (84) of said tongue rests under laces (laces disclosed in col. 4, lines 8-10 as extending through eyelets 70, further as shown in Fig. 2, as the tongue is under the eyelets, it is therefore attached at a location that is under the laces) in a region defined by a relative center of a foot inserted in said shoe (best seen in Fig. 2, the tongue and laces would be cover the center of the foot).
Regarding claim 12, the modified system of Koh discloses wherein said inner layer of polyurethane foam material (84) of said tongue provides cushion in a region defined by a proximal portion of a bridge of a foot inserted in said shoe (see Fig. 2 where the tongue is located such that it would cover the bridge of the foot when worn, and as the entire length of the tongue has foam, then cushioning is provided along the entire bridge).
Regarding claim 13, the modified system of Koh discloses wherein said polyurethane foam material (84) of said tongue is configured to prevent sliding forward movement of a foot (as the tongue has foam and additional foam and laces can compress the foam of the tongue, then sliding can be prevented).
Regarding claim 14, the modified system of Koh discloses wherein said polyurethane foam material (84) of said tongue is configured to prevent laces from rubbing against a foot (as the laces go through eyelets 70 which is above the tongue, then the tongue, including the foam within, creates a barrier between the laces and the foot, thereby preventing rubbing from the laces).


    PNG
    media_image1.png
    568
    720
    media_image1.png
    Greyscale

Annotated Fig. 4 (Koh)


    PNG
    media_image2.png
    784
    717
    media_image2.png
    Greyscale

Annotated Figs. 2 and 4 (Hartmann)

Response to Arguments
Applicant’s arguments, filed April 29, 2021, with respect to the 35 USC 102 rejection of claim 1 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search 
Applicant's arguments regarding the 35 USC 102 rejection of claims 1 and 17 have been fully considered but they are not persuasive. Applicant argues that Koh “does not disclose the tongue variance of width and depth of the foam variance of the subject claims in its entirety” (see Remarks, p. 14, lines 5-7).  Examiner has interpreted this argument to mean that Koh does not teach the claim limitation “whereby width of said tongue decreases from said free upper end to said fixed lower end and depth of said tongue increases in a region between said free upper end to said fixed lower end” as recited in claims 1 and 17.  However, as shown above in the rejection of each claim, Koh discloses the limitation inasmuch as it is indefinite as the tongue of Koh is can be seen as tapered in its width from the free end to the fixed end and increases in thickness between the free end and the fixed end (each shown in annotated Fig. 4 of Koh).  Further limitations regarding the placement and thickness of the foam are obvious over Koh in view of Hartmann in claim 1, and claim 17 does not include further limitations regarding the placement and thickness of the foam and therefore anticipated by Koh.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art.  Therefore, these 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732